 98DECISIONS OF NATIONAL LABOR RELATIONS BOARDBoard and adjudication of the courts that an employer is required to bargain in goodfaith for at least 1 year after certification with the certified exclusive representativeof its employees and also for a reasonable time following a settlement agreement.InMar-Jac Poultry Company, Inc.,136 NLRB 785, theBoard recentlyheld: "Weshall, therefore,in this and in future cases revealing similar inequities,grant theUnion a period of at least 1yearof actual bargainingfrom thedate of the settlementagreement."The foregoing conduct of the Respondent affords clear and unmistakable indiciathatthroughoutitsnegotiationswith the Unionithas merely engaged in surfacebargaining with no intention of reaching a reasonable agreement or entering intoa collective-bargaining contract with the representative of its employees except uponterms dictatedby itself.I find,therefore,as alleged in the complaint,that theRespondent on June21, 1961,and at all times thereafter to date, has refused tobargain in good faith with the Union as the certified exclusive bargaining representa-tive of its employees in the appropriate unit, within the meaning of Section 8(a) (5)and (1) of the Act.Upon thebasis of the foregoing findings of fact,and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1. International Association ofMachinists,AFL-CIO,isa labor organizationwithin the meaning of Section2(5) of the Act, whichis and has been at all timesmaterial to this case, the certifiedexclusive bargaining representative of the employeesof SouthernCoach & Body Company,Inc., in a unit appropriate for collective bargain-ing as follows:All productionand maintenance employeesat the Employer'sEvergreen,Alabama,plants, including leadmen, layoutmen, production clerks, plant clerks, and inspectorsexclusiveof officeclerical employees,professional and technical employees,guards,watchman,and supervisors as definedin the Act.2.By refusing to bargaincollectivelyin good faithwith the Unionas the certi-fied exclusive bargaining representative of its employees in such appropriate uniton June 21,1961,and at all times thereafter to date, the Respondent has engagedin and is engaging in unfairlaborpracticeswithin themeaning of Section 8(a)(5)and (1)of the Act.3.The aforesaidunfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and(7) of the Act.[Recommended Order omitted from publication.]Perkins Machine CompanyandLocal 223, International Unionof Electrical,Radio & Machine Workers,AFL-CIO.Case No.1-CA-3814.March 4, 1963DECISION AND ORDEROn October 25, 1962, Trial Examiner Sydney S. Asher, Jr., issuedhis Intermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the attached Inter-mediate Report.Thereafter, the Respondent filed exceptions to theIntermediate Report and a supporting brief.The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the Inter-mediate Report, the Respondent's exceptions and brief, and the entire141 NLRB No. 11. PERKINS MACHINE COMPANY99record in the case, and hereby adopts the findings, conclusions andrecommendations of the Trial Examiner.ORDERThe Board adopts as its Order the Recommended Order of theTrial Examiner.MEMBER RODGERS took no part in the consideration of the aboveDecision and Order.INTERMEDIATE REPORTOn May 28, 1962, Local 223, International Union of Electrical, Radio & MachineWorkers, AFL-CIO, Boston, Massachusetts, herein called the Union, filed chargesagainst PerkinsMachine Company, Warren, Massachusetts, herein called the Re-spondent.On July 11, 1962, the General Counsel I issued a complaint against theRespondent alleging that since on or about April 19, 1962, the Respondent has failedand refused to furnish wage rates requested by the Union, although the Union wasthen, and is now, the exclusive bargaining representative of the Respondent's em-ployees in a unit appropriate for the purposes of collective bargaining. It is allegedthat this conduct violated Section 8(a) (1) and (5) of the National Labor RelationsAct, as amended (61 Stat. 136), herein called the Act. Thereafter, the Respondentfiled an answer admitting the appropriateness of the unit and the Union's status asrepresentative of the employees, but denying the commission of any unfair laborpractices.Affirmatively, the answer alleges that "the Union expressly waived anyand all rights it might have had in or to the information mentioned in.the com-plaint," that any refusal by the Respondent was "the direct result and consequenceof unfair labor practices engaged in by the Union," and that the Union has neverrequested arbitration of the grievance involved, nor filed any new grievance withrespect to the Respondent's alleged refusal to furnish data.Pursuant to notice, a hearing was held before Trial Examiner Sydney S. Asher, Jr.,on August 14, 1962, at Worcester, Massachusetts.All parties were represented andparticipated fully in the hearing.At the hearing the Respondent amended its answerto further admit that on or about April 19, 1962, the Union requested the Respondentto furnish certain wage rates and that at all times thereafter the Respondent has failedor refused to comply with this request.On September 17, 1962, the General Counseland the Respondent filed briefs, which have been duly considered.Upon the entire record in this case, and from my observation of the witnesses,I make the following:FINDINGS OF FACTThe complaint alleges, the answer admits, and it is found that the Respondent is,and at all material times has been, engaged in commerce within the meaning of theAct and its operations meet the Board's jurisdictional standards,2 and that the Unionand its International are, and at all material times have been, labor organizationswithin the meaning of the Act.A. The appropriate unitThe complaint alleges, the answer admits, the Board has found,3 and it is now foundthat all production and maintenance employees of the Respondent, excluding office1The term "General Counsel" includes the General Counsel of the National Labor Rela-tions Board and his representative at the hearing.2 The Respondent is a Maine corporation, with its principal office and place of businessinWarren, Massachusetts, where it is engaged in the manufacture, sale, and distributionof stamping presses and accessories.The Respondent annually receives at its Warren,Massachusetts, plant directly from sources outside the Commonwealth of Massachusetts,materials valued at more than $50,000, and annually ships from its Warren, Massachu-setts, plant directly to destinations outside the Commonwealth products valued at morethan $50,000.The Board has previouslyexercisedjurisdiction over the Respondent.Perkins Machine Company,Decisionand Certificationof RepresentativesissuedApril 24,1961 (not published In NLRBvolumes).Perkins MachineCompany, supra.708-006-64-vol. 141-8 100DECISIONS OF NATIONAL LABOR RELATIONS BOARDclerical employees, professional employees, guards, and supervisors as defined in theAct, constitute a unit appropriate for the purposes of collective bargaining withinthe meaning of the Act.B. The Union's majority statusOn April 24, 1961, the Board certified the Union's Internationalas the exclusivebargaining representative of the employees in the above-described unit (Case No.1-RC-6333). It is accordingly found that the Union's International is, and at alltimes sinceon or about April 24, 1961, has been, the exclusive representative of allemployees in the above-described unit for the purposes of collective bargaining withrespect to rates of pay, wages, hours of employment, and other conditions of employ-ment.C. The Union's demand and the Respondent's refusal1.Sequence of eventsa.NegotiationsPrior to the certification referred to above, the Respondent had entered into acollective-bargaining contract with Perkins Machine Companyindependent Union,Inc., herein called the Independent.This expiredApril30, 1961.It contained,among other provisions,the following clause:ARTICLE XLIlRates of Pay7. Information as to hiring, transfers, layoffs, and discharge cases, shall begiven by the Company to the Union. The Company agrees to furnish theUnion information as to wage rates of all employees within the Bargaining Unit,including any and all increases given to present and future employees.Theabove information shall be given to the President of the Union within twenty-four (24) hours after their action is instituted.On or about May 1, 1961, the Union presented its first contract proposal to theRespondent.This proposal was drafted in correlation with the old contract betweenthe Respondent and the Independent.ArticleXIII, paragraph 7, of the Union'sproposal states "Okay," indicating the Union's agreement with the correspondingprovision of the old contract, quoted above.On May 7, 1961, formal negotiationsbegan.There was no discussion of the wage information provision.On May 15,1961, the Respondent presented its contract proposal, from which article X;I, Para-graph 7, was omitted; there was no comparable provision in the proposal under anynumber. There was no discussion of the wage information provision.Further bargaining sessions were held on May 19; June 1, 5, 9, and 12,4 July 6 and25, and August 1 and 2. The only discussion of old article X,.II related to wage in-creases, automatic progression, pay of volunteer firemen, and jury pay.There wasno discussion of wage information except a statement by the Respondent's counselat the meeting of June 9 that the language in the wage article of the Respondent'sproposal and the Union's proposal were vastly different.On August 3 the Respondent presented a working document including all itemsagreed upon up to that date, the balance being taken from the Respondent's proposal.There was no discussion of a wage information provision.Additional negotiating sessions took place on August 8,5 9, and 15.There wasno specific discussion of the wage information provision of article XIII, paragraph 7,of the old contract, or any other wage information language.On August 23, the parties reached agreement, effective from August 23, 1961,to August 22, 1964, and automatically renewable thereafter from year to year inthe absence of 60 days' notice.The contract was typed by the Union and executedby representatives of both sides. It provided for increased wages but was silentregarding the Union's right to obtain wage rate data from the Respondent. It alsoprovided:4On June 12 the Respondent submitted a modification of its original proposal5 On August 8 the Union submitted another proposal beginning: "On all pending con-tract language we will accept the company proposals where the language is the same asin the old contract with the following exceptionsand oradditions."There was no provi-sion regarding wage data disclosure. PERKINSNIAC13IN,: CO.IPANYARTICLE VUTI-GRIEVANCESThe procedure under this Article is available to either the Company or theUnion for the presentation of grievances and the settlement of disputes.1.Should differences arise between the Company and the Union as to theinterpretation or application of, or compliance with, the provisions of this Agree-ment, an earnest effort shall be made to settle toe matter promptly in accordancewith the following procedure:Step 4Failing agreement upon the written arguments, the Crievance Committee andthe Management will confer and may refer any grievance, including the interpre-tation or application of this Agreement, within thiity days to a mutually agreedupon single Arbitrator or to the American F rbitration Association.The de-cision reached shall be final and binding upon both parties . . . .Thereafter, on a date not revealed in the record, the parties executed an undateddocument referred to in the record as the "recall agreement." This states that it is tobe "part of and incorporated into the collective bargaining Agreement dated Au-gust 23, 1961." it provides, among other things, for a general wage increase, butcontains no mention of the Union's right to demand information as to wage rates.During discussions leading up to the signing of the recall agreement, AinsworthAdams, president of the Union, asked Harry McIntyre, an International representa-tive of the Union: "How about Paragraph 7 [of article XIIIj?"McIntyre replied:"Well, to heck with it, we'll get this information anyway.We don't have to have that."The Union was represented at all negotiating meetings, except for the session holdon August 2, 1961, by either its attorney or one of its international representatives.During bargaining on and after August 2, 1961, 3. Webster Perkins, president of theRespondent, frequently advised the Union's representatives that: (1) the Respondenthad a small office staff and wanted to keep the compiling of information "to a mini-mum"; and (2) everything granted by the Respondent "pertaining to information,wages, benefits and so forth" would be "in black and white" and that "if it wasnot spelled out in the contract, that they were not to get it."b.Grievance No. 3On or aboutMarch21, 1962, pursuant to article V:I of the contract,the Unionfiled grievance No. 3 alleging that "the Company has violated the contract by notpaying all employees wages in accordance with the contract.We demand that theybe properly paid and made whole, retroactively,for all lost earnings."On or aboutApril 19, 1962, a meeting was held to process grievance No. 3 pursuant tostep 4 of article VII.Robert Manning, Esq.,attorney for the Union,stated that theUnion had been informed that certain employees were not being paid the properwage rates as provided in the contract.The Union's representative asked the Re-spondent's representatives whether they knew what wage rates were being paid toemployee Kenneth Fales. Perkins responded that he did not know Fales'wage rate.The Union's representative asked whether the Respondent would obtain the wagerate.Perkins replied that he would obtain the information for the Respondent only.The Union's representative asked Perkins to inform Adams as to Fales' wage ;ate;Perkins refused.The Union's representative listed the names of nine other em-ployees and asked for the same wage information,adding that the request was madein connection with the grievance and the wage data was necessary to process thegrievance.Perkins refused to furnish this information.The Union's representativethen requested the wage rates paid to each employee in the bargaining unit, statingthat this was necessary in order to process the grievance.Perkins refused to furnishthis information.Finally,Manning requested arbitration of grievance No. 3but Perkins denied the request.6Thereafter,on May 28, 1962,the Union filed thecharges herein.2.The waiver issueThe Respondent's first affirmative defense is that,during negotiations,"the Unionexpresslywaived anyand all rights it might have had" to obtain the information itsought onApril19, 1962.O The finding that Manning requested arbitration is based upon Adams' testimonyPerkins denied that any such request had been made with respect to grievance No 3I credit Adams' version as more accurate than that of Perkins. 102DECISIONS OF NATIONAL LABOR RELATIONS BOARDPerhaps a good place to start an analysis of what constitutes a waiver by a union istheJacobscase.?In that proceeding,the details of an existing group insurance planhad been thoroughly explored during negotiations and the parties had orally agreedto certain changes.The contract finally executed did not mention the insuranceprogram, but permitted reopening for wages after 1 year.A year later the unioninvoked the reopening clause, demanding both a wage increase and payment by thecompany of the entire cost of group insurance.The company refused to discuss theinsurance request.A three-member majority of the Board found no violation ofSection 8(a) (5) of the Act in the company's conduct regarding insurance.Onemember of the majority concluded that Section 8(d) of the Act stabilized the rightsof the contracting parties with respect to all bargainable subjects, whether or notspecifically set forth in the contract; 8 another based his concurrence on the fact thatthe union had not requested bargaining on insurance independently from that onwages, and the reopening clause was in his opinion limited to the subject of wages; 9and the third concurred on the theory that the matter of insurance had been "con-sciously explored" during negotiations and an agreement reached on this subject,albeit outside the written contract-he therefore concluded that the agreed uponinsurance changes were part of the contemporaneous bargain made by the partieswhich the union could not insist upon reopening in mid-term.10Bearing in mindthese separate opinions of the. majority, it cannot fairly be said that they all agreedthat the signing of the contract constituted a waiver by the union of its right to de-mand further bargaining on the subject of insurance for, in the view of one memberof the majority, "the Responcent's willingness to bargain thereon independently wasnever put to test." 11Since its decision inJacobsthe Board has on numerous occasions been called uponto determine whether, in a particular set of circumstances, the Union has, by execut-ing a contract, bargained away for the duration of the contract term its statutoryright to make a specific demand.A reading of these cases indicates an underlyingprinciple that an effective wa.ver will be found to have been given when it appearsin "clear and unmistakable" :anguage, either contained in the contract itself or ex-pressed at the bargaining table before the contract was signed.12On the other hand,a purported waiver will not be lightly inferred in the absence of "clear and unequivo-cal" language.Even when the parties consciously explore the matter during nego-tiations and the contract fails to touch upon it, something more is required beforethe union will be held to have bargained away its rights, namely, a conscious re-linquishment by the union, clearly intended and expressed.i37 The Jacobs Manufacturing Company,94 NLRB 1214.Ibid, opinion of Member Reynolds, pages 1231-1234.e Ibid,opinion of Member Murdock, pages 1234-1235.10 Ibid.,opinion of Chairman Herzog, pages 1227-1228.11The court of appeals left open the question whether "mere previous discussion of asubject without putting any terms and conditions as to it into the contract" relieves theparties of the duty to bargain concerning the subject during the contract's life. 196 F 2d680, 684 (C.A. 2).12The following are examples of cases sinceJacobsin which such a waiver was foundAvco Manufacturing Corporation (Lycoming Division),111 NLRB 729 (union had con-tractually accepted merit system) ;International News Service Division of The HearstCorporation,113 NLRB 1067 (express oral abandonment of more extensive demand forinformation during negotiations and execution of contract providing for only limited in-formation);Speidel Corporation,120 NLRB 733 (clear oral understanding during bargain-ing that bonuses would remain"management prerogative") ;andThe Berkline Corporation,123 NLRB685 (during negotiations union orally agreed that company need not reducerules to writing)."'The followingare examples of cases sinceJacobsinwhich no waiver was found:California Portland Cement Company,101 NLRB 1436; OtisElevator Company,102NLRB770, enfd.as mod.208 F.2d 176(C.A. 2). (Note the language of the court onpage 179 disapproving"the drawing of broad inferences of waiver from[the parties']silence" and applying "the general principles of free access to information relevant tobargainable issues.") ;Nash-Finch Company,103 NLRB 1695, enforcement denied becauseof court's finding of waiver 211 F.2d 622(C.A.8) ; Boston Record-American-AdvertiserDivision-The Hearst Corporation,115 NLRB 1095;Beacon Piece Dyeing and FinishingCo., Inc.,121 NLRB 953;The Press Company, Incorporated,121 NLRB 976;Gulf AtlanticWarehouse Co.,129 NLRB 42, enfd.291 F. 2d 475(C.A 5) ; andThe Timken RollerBearing Company,188 NLRB 15.See alsoHekman Furniture Company,101 NLRB:631, 632. PERKINSMACHINE COMPANY103The record herein shows that the matter of wage data was not a bone of conten-tion during negotiations.The only direct mention of the subject was a remark byone representative of the Union to another that they need not press for retention ofarticleXIII, paragraph 7, of the "old" contract because "we'll get this informationanyway.We don't have to have that." This bespeaks the Union's opinion that thecurrent contract,if executed,wouldnotresult in a waiver.From the entire historyof the negotiations and from the contract's language, it is clear, and I find, that thesubject of the Union's right to obtain wage data was not consciously explored bythe parties during bargaining nor intentionally relinquished by the Union. I accord-ingly find no merit in the Respondent's first affirmative(waiver)defense.3.Thegrievance issueThe Respondent's third and final affirmative defense 14 is that the Union neversought arbitration of grievance No. 3, or filed any new grievance based upon theRespondent's refusal to supply wage data.Relying upon the Board's decision in theHerculescase,15 the Respondent contends that the Union's failure to request arbitra-tion"is fatal tothe complaint" because the Union did not carry out its "responsibilityto settle the dispute in the manner provided in the contract."It has been found-contrary to the Respondent's contention-that on April 19,1962, the Union requested that grievance No. 3 go to arbitration, and that theRespondent refused this request.Hence, even if a duty to seek arbitration wereimposed upon the Union, such obligation has been fulfilled. In any event, even hadthe Union failed to make a request for arbitration, the Respondent's reliance uponHerculesismisplaced, for the facts of this case are significantly distinguishablefrom those inHerculesin at least two major respects:(1) the parties inHerculeswere in disagreement regarding the arbitrability of the specific grievance there underconsideration, whereas here, on the contrary, there is no dispute that the allegedfailure of the Respondent to "pay all employees wages in accordance with the con-tract"is anarbitralmatter; and (2) the contract inHerculesmade arbitration man-datory if the union unilaterally requested it after earlier steps of the grievanceprocedure produced no agreement, while the instant contract makes arbitration per-missiveonly, subject to mutual consent.For thesereasons,I conclude that theprinciple enunciated inHerculesis inapplicable to the facts confronting us here.Moreover, the Respondent's argument overlooks the explicit provision of Section10(a) of the Act that the Board's power to prevent unfair labor practices "shall notbe affected by any other means of adjustment."Accordingly, this defense likewiselacks merit.4.ConclusionsIt iswell settled that the obligation to bargain in good faith includes the duty ofthe employer to furnish to the union relevant data to enable the representativeeffectually to bargain for the workers.isThis duty does not terminate with thesigningof the collective-bargaining contract, but continues throughout the life ofthe agreement, so far as it is necessary to enable the parties to administer the contractand resolve grievances or disputes.Applying these principles to the instant case, it is clear, and I find, that the infor-mation sought by the Union on April 19, 1962, was relevant to grievance No. 3, andwas necessary in order to enable the Union intelligently to evaluate that grievanceto determine whether it was meritorious, and whether to press for its arbitration.Nor is there any contention that the data sought was confidential, or that its produc-tion would be burdensome,17 or that the Union's request was untimely. In refusingto furnish this information upon request, the Respondent therefore was remiss inperforming its statutory duty.I conclude that, by such conduct, the Respondent"The Respondent's second affirmative defense is that its refusal to supply the datawas "the direct result and consequence of unfair labor practices engaged in by the Union "No evidence was elicited to substantiate this defense and it therefore need not be furtherdiscussed"Hercules Motor Corporation,136 NLRB 1648 See discussion of this case in TheTimken Roller Bearing Company,138 NLRB 15, footnote 4; andSinclair Refining Com-pany v. N.L R.B.,306 F. 2d 569 (C A. 5), refusing enforcement of 132 NLRB 166010N.L R B v. Truitt Mfg.Co , 351 U.S. 149; andN.L R.Bv.F.II'.Woolworth Co.,235 F 2d 319 (C.A. 9), reversed 352 U S. 938111 take official notice that at the time of the election of February 28, 1961, there wereapproximately 55 eligible voters.SeePerkins Machine Company, supra. 104DECISIONS OF NATIONAL LABOR RELATIONS BOARDsince on orabout April19, 1962, has failed to bargainwith the Union,in violationof Section 8(a)(5) of theAct.Furthermore, it therebyinterfered with, restrained,and coerced its employees in the exercise of rights guaranteedby Section 7 of theAct, in violation of Section8(a)(1) of the Act.Upon the basis of the above findings of fact,and upon the entire record in thiscase, I make the following:CONCLUSIONS OF LAW1.Perkins Machine Company is, and at all material times has been, an employerwithin the meaning of Section2(2) of the Act.2. International Union of Electrical,Radio & MachineWorkers, AFL-CIO, anditsLocal 223are, and at all material times have been,labor organizations withinthe meaning of Section2(5) of the Act.3.All production and maintenance employees of the Respondent,excludingoffice clerical employees, professional employees, guards,and supervisors as definedin the Act,constitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section9(b) of the Act.4. InternationalUnion of Electrical,Radio & MachineWorkers, AFL-CIO, wason April24, 1961, and at all times since has been, the exclusive representative ofall employees in the above-described unit for the purposes of collective bargainingwithin the meaning of Section9(a) of the Act.5.By refusingon and afterApril19, 1962, to furnish to InternationalUnion ofElectrical,Radio & Machine Workers,AFL-CIO,or its agents,information regard-ing the wage rates of employees in the above-described unit, therebyrefusing tobargain collectively with the above-named labor organization as the exclusive rep-resentative of the employees in the above-described unit, the Respondent has engagedin and is engaging in unfair labor practices within the meaning of Section 8(a) (5)of the Act.6.By the foregoing conduct, thereby interfering with, restraining,and coercingits employees in the exercise of the rights guaranteed in Section7 of the Act, theRespondent has engaged in and is engaging in unfair labor practices within themeaning of Section 8(a)(1) ofthe Act.7.The above-described unfair labor practices tend to lead to labor disputes bur-dening and obstructing commerce and the free flow of commerce,and constituteunfair labor practices affecting commerce within the meaning of Section 2(6) and (7)of the Act.Upon the basis of the above findings of fact and conclusions of law, and uponthe entire record in this case,Imake the following:RECOMMENDED ORDERIn order to remedy the unfair labor practices found above, it will be recommendedthat the Respondent cease and desist from refusing to bargain collectively with theUnion's International by refusing to furnish it or its agents with information regard-ing the wage rates of any employees in the appropriate unit, which are relevant to acurrent grievance or arbitration proceeding. I am convinced, and find, that the solereason for the Respondent's refusal to provide the data in question was its goodfaith but mistaken belief that it was under no statutory obligation to do so, rather thanany opposition to the purposes of the Act.Accordingly, there would appear to beno danger of the commission of other unrelated unfair labor practices by the Re-spondent in the future. It will therefore be recommended that the Respondentcease and desist only from the unfair labor practices found, and from infringingupon the rights of its employees in any like or related manner.Affirmatively it will be recommended that the Respondent furnish to the Union'sInternational, or its agents, upon timely request in connection with grievance No. 3or any other current grievance or arbitration proceeding, information regardingthe wage rates of employees in the above-described unit.It is accordingly recommended that Perkins Machine Company, Warren, Mas-sachusetts, its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively with International Union of Electrical, Radio& Machine Workers, AFL-CIO, as the exchusive bargaining representat""e of its em-ployees in the unit described below by refusing to furnish to it or its agents informa-tion regarding the wage rates of any employee in the bargaining unit, which are PERKINSMACHINE COMPANYrelevant to a current grievance or arbitration proceeding.The appropriate bargainingunit is:All production and maintenance employees of the Respondent, excluding officeclerical employees,professional employees,guards, and supervisors as definedin the Act.(b) In any like or related manner interfering with,restraining,or coercingits employees in the exercise of the rights guaranteed them in Section 7 of theAct.2.Take the following affirmative action which it is found will effectuate the(a)Furnish to the above-named labor organization or its agents,upon timelyrequest in connection with grievance No. 3 or any other current grievance or arbitra-tion proceeding,information regarding the wage rates of any employee in the above-described unit.(b) Post at its plant in Warren,Massachusetts,copies of the attached notice,marked "Appendix."18Copies of said notice,to be furnished by the RegionalDirector for the First Region, shall after being signed by a representative of theRespondent,be posted by it immediately upon receipt thereof,and be maintainedby it for 60 consecutive days thereafter.in conspicuous places,including all placeswhere notices to employees are customarily posted.Reasonable steps shall be takenby the Respondent to insure that said notices are not altered,defaced, or coveredby any other material.(c)Notify the said Regional Director. in writing,within 20 days from the receiptof this Intermediate Report. what steps it has taken to comply herewith.19It is further recommended that. unless the Respondent shall, within 20 daysfrom the receipt of this Intermediate Report. notify the said Regional Director, inwriting, that it will comply with the foregoing recommendations,the Board issue anOrder requiring the Respondent to take such action.18 If this Recommended Order is adopted by the Board,the words"A Decision andOrder"shall be substituted for the words "The Recommended Order of a Trial Examiner"in the noticeIf the Boards Order is enforced by a decree of a United States Court ofAppeals, the words"Pursuant to a Decree of the United States Court of Appeals,Enforc-ing an Order"shall be substituted for the words"Pursuant to a Decision and Order."19 If this Recommended Order is adopted by the Board,this provision shall be modifiedto read "Notify the said Regional Director,in writing,within 10 days from the date ofthis Order,what steps the Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tionsAct, you arenotified that:WE WILL furnishto International Union of Electrical,Radio & MachineWorkers,AFL-CIO,or its agents,upon timely request in connection withgrievance number threeor any othercurrent grievance or arbitration proceeding,the wage rates of any employee in the following unit:All our production and maintenance employees,excluding office clericalemployees,professional employees, guards, and supervisors as defined in theNational LaborRelations ActPERKINS MACHINE COMPANY,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board'sRegional Office, 24 SchoolStreet, Boston 8, Massachusetts.Telephone No. Lafayette 3-8100, if they have anyquestion concerning this notice or compliance with its provisions